DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the treatment end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the accessories end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second treatment accessory device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 17 recites the limitation “wherein the conductive glove is configured to be coupled with the electrostimulation treatment device to facilitate manually manipulating the skin.” The Examiner respectfully submits that claim 17 is unpatentable, as the manual manipulation of the skin is performed by a human. 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-4, 6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US 2007/0276449 A1). 
Regarding claim 1, Gunter teaches an electrostimulation treatment device (the electrotherapy device 10 delivers stimulation to the skin and muscles of a patient [0009, 0024, 0068, 0070, claim 1]), comprising: 
a handle section (handle 14 [0026, 0068, FIG. 1A]) disposed between a first treatment end and a second treatment accessories end (the handle 14 is disposed between the first treatment end comprising electrodes 20 and the second treatment accessories end comprising jacks 24 and 26 [0030, 0068, FIGS. 1A-1C]. Specifically, jack 26 comprises a USB port to interface with a computer [0030, FIGS. 1A-1C].); 
one or more electrodes disposed on the treatment end ([0068, FIGS. 1A-1C]); and
 a power switch (power switch 16-1 [0025, 0068])
Gunter does not explicitly teach the power switch disposed on the handle section.
The Examiner respectfully submits, as Gunter teaches the use of a power switch (power switch 16-1 [0025, 0068, FIGS. 1A-1C]) and a handle (handle 14 [0068, FIGS. 1A-1C]), configuring the power switch to be positioned on the handle would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04). 
Regarding claim 2, Gunter teaches wherein the handle section is adapted to be grasped in a hand of a practitioner (the handle 14 is held by the clinician [0009, 0068]).
Regarding claim 3, Gunter teaches wherein the handle section includes a curvature along the length of the handle section that orients the treatment end away from the hand of the practitioner (the curvature along the handle 14 causes the electrodes 20 to be oriented away from the user’s hand [FIGS. 1A-1C, 0068]. The Examiner respectfully submits that the user could also change their grip on the handle to ensure that the electrodes are facing away from the hand). 
Regarding claim 4, Gunter teaches wherein the power switch is configured to enable the practitioner to turn the treatment device on and off, as desired (the power switch 16-1 is configured to turn the electrotherapy device 10 on and off [0025, 0068]).
Regarding claim 6, Gunter teaches wherein the one or more electrodes are configured to supply electric current to the skin and muscles of the user (the electrodes deliver stimulation to the skin and muscles of the user [abstract, 0009, 0068, 0070, claim 1]). 
Regarding claim 9, Gunter teaches wherein the accessories end is adapted to receive one or more accessory connectors and a USB connector (the jack or accessories end 26 may comprise a USB connector to connect with a computer [0030, FIG. 1B]. Furthermore, the jack or accessories end 24 may also be used as a port for an external battery charger [0029, FIG. 1B]). 
Regarding claim 10, Gunter teaches wherein the USB connector is configured to be coupled with an external computing device ([0030]).
Regarding claim 12, Gunter teaches wherein the electrostimulation treatment device is configured to be operated by way of a software application running on the external computing device (the external computer can program or control the electrotherapy device 10 [0030, 0039]. The Examiner respectfully submits that a software application is inherently required to allow the computer to program the electrotherapy device 10 [0030, 0039]).
Regarding claim 13, Gunter teaches wherein the accessory connectors facilitate coupling the electrostimulation treatment device with external accessory devices (the electrotherapy device 10 comprises the jack 26 to connect with an external computer, external control system, or other external accessory devices [0030]. Furthermore, the electrotherapy device 10 comprises the jack 24 to connect with an external charging device [0029]. The Examiner respectfully submits that the external computer, external control system, and external charger are considered to be accessory devices [0029-0030]). 

6. 	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. in view of Nathanson et al. (US 2016/0361539 A1). 
Regarding claim 5, Gunter suggests the electrostimulation treatment device of claim 1. Gunter teaches a rechargeable battery and circuitry are enclosed within the electrostimulation treatment device (the electrotherapy device 10 comprises a microcontroller 40 and a battery compartment 22 [0029, 0033-0034, FIG. 1A]. Specifically, the battery compartment 22 includes a rechargeable battery [0029, FIG. 1A]) and configured to apply current electricity to the one or more electrodes when the power switch is turned on (the microcontroller 40 can generate electrical currents or waveforms when the electrotherapy device 10 is turned on [0033-0034]. As stated previously in claims 1 and 4, the power switch 16-1 is configured to turn on the electrotherapy device 10 [0025, 0068]). 
Gunter does not explicitly teach wherein the rechargeable battery and circuitry are enclosed within the handle section. 
The Examiner respectfully submits, as Gunter teaches a rechargeable battery (rechargeable battery 22 [0029, FIG. 1A]) and circuitry (microcontroller 40 [0033-0034]), configuring the rechargeable battery and the circuitry to be positioned within the handle section would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (MPEP 2144.04).  
Although Gunter describes the advantages of using microcurrent electrotherapy ([0004]), Gunter does not explicitly teach wherein the current electricity comprises a microcurrent. 
The prior art by Nathanson is analogous to Gunter, as they both teach handheld devices that deliver electrotherapy or electrostimulation to the skin and muscles ([abstract, 0003]). 
Nathanson teaches wherein the current electricity is a microcurrent ([0003, 0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gunter’s electric current to comprise a microcurrent, as taught by Nathanson. The advantage of a microcurrent may allow for re-educating the user’s muscles (see paragraphs [0003, 0055, 0059] by Nathanson). 
Regarding claim 7, Nathanson teaches wherein the one or more electrodes are configured to be pressed against the skin so as to manipulate the skin and muscles such that the muscles are forced into a desired form for re-education ([0045, 0055]).

7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. in view of Soong et al. (US 2009/0287284 A1). 
Regarding claim 8, Gunter suggests the electrostimulation treatment device of claim 1. Gunter does not explicitly teach wherein the one or more electrodes comprise metallic spheres suitable for manipulating the skin and muscles of the user desiring a skin treatment.
Soong is analogous to Gunter, as they both teach muscle stimulation ([abstract, 0017]). 
Soong teaches wherein the one or more electrodes comprise metallic spheres suitable for manipulating the skin and muscles of the user desiring a skin treatment (the electrode spheres 114 are applied to the skin and muscles of the user [0016-0017, FIG. 1, FIG. 3]. Specifically, the electrode spheres 114 are made of a medical grade metal [0016, FIG. 1, FIG. 3]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gunter’s electrodes to comprise metallic spheres, as taught by Soong. This modification will improve the stimulation treatment on the curved segments of the body, such as the spine (see paragraphs [0016-0017] by Soong). 

8. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. in view of Chen (US 2020/0179691 A1). 
Regarding 11, Gunter suggests the electrostimulation treatment device of claim 9. Although Gunter teaches a second treatment accessory device (external electrode assembly [0031]), Gunter does not explicitly teach wherein the USB connector is configured to be coupled to the second treatment accessory device. 
Chen is analogous to Gunter, as they both teach electrical stimulation devices that can be applied to a user’s skin ([abstract]). 
Chen teaches wherein the USB connector is configured to be coupled to a second treatment accessory device (the primary stimulation unit 202 comprises an electrode 507 [0164-0166, FIG. 37]. However, the primary stimulation unit 202 comprises USB connector 556 that is coupled to the secondary treatment accessories or electrodes 207a / 207b [0166, 0169, FIGS. 36-37]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Gunter’s USB connector to be connected with the second treatment accessory device, as taught by Chen. The advantage of such modification will provide the USB connection with separate branches that lead to a corresponding electrode (see paragraphs [0166, 0169] by Chen). This may allow the electrostimulation device and the treatment accessory device to stimulate multiple body regions at the same time. 

9. 	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. in view of Kim (US 2018/0099143 A1, referred to herein as “Kim-143”). 
Regarding claim 14, Gunter suggests the electrostimulation treatment device of claim 13. Gunter does not explicitly teach wherein the external accessory devices include any of a lip mask, an eye mask, forehead mask, jawline mask or a conductive glove.
The prior art by Kim-143 is analogous to Gunter, as they both teach devices that apply electrical stimulation to the skin ([0037-0038, 0083]). 
Kim-143 teaches wherein the external accessory devices includes a lip mask, an eye mask, forehead mask, jawline mask (the skin care device 100 may have a shape that is suitable for a region of a user’s face 310 [0125-0127, FIG. 5]. The skin care device 100 may be connected to another skin care device via the USB connection 112 [0048]). 
Although Kim-143’s device is not coupled to Gunter’s electrostimulation treatment device, the Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to connect the devices through the USB connection (Gunter teaches a USB connection 26 [0030] and Kim-143 also teaches a USB connection 112 [0048]. Furthermore, the Examiner respectfully directs Applicant to section 2143 of the MPEP). This is considered possible, as Kim-143’s skin care device 100 may be connected with another skin care device via the USB connection 112 ([0048]). This modification would allow the electrostimulation device to be coupled with a face mask that can eliminate wrinkles (see paragraphs [0036, 0125-0127] by Kim). 
Regarding claim 15, Kim-143 teaches wherein the lip mask is configured to be coupled with the electrostimulation treatment device for the purpose of treating the skin surrounding the lips (the skin care device 100 may have a shape that is suitable for a region of a user’s face 310 [0125-0127, FIG. 5]. Specifically, this allows the skin care device 100 to be placed at any skin region along the user’s face 310 [0125-0126, FIG. 5]. Furthermore, the skin care device 100 outputs electrical energy to the user’s skin [0037-0038, 0083]). 
Regarding claim 16, Kim-143 teaches wherein the eye mask is configured to be coupled with the electrostimulation treatment device for the purpose of treating the skin and muscles surrounding the eyes (the skin care device 100 may have a shape that is suitable for any skin region of a user’s face 310 [0125-0127, FIG. 5]. Specifically, the skin care device 100 can be used to treat the skin or wrinkles around the user’s eyes [0125-0127, FIG. 5]. Furthermore, the skin care device 100 outputs electrical energy to the user’s skin [0037-0038, 0083]).

10. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. in view of Kim-143, further in view of Motoi (US 2003/0191508 A1) and Kim (US 2021/0085969 A1, referred to herein as “Kim-969”).
Regarding claim 17, Gunter in view of Kim-143 suggests the electrostimulation treatment device of claim 14, wherein the electric microcurrent is applied to the skin and muscles (Gunter teaches wherein the electrotherapy device 10 delivers stimulation to the skin and muscles of a patient [0009, 0024, 0068, 0070, claim 1]. Meanwhile, Kim-143 teaches the use of a microcurrent to treat the skin or wrinkles on a user’s face 310 ([0083, 0091, 0099, 0127]). 
Gunter and Kim-143 do not explicitly teach wherein a conductive glove is configured to be coupled with the electrostimulation treatment device to facilitate manually manipulating the skin and muscles of the face. 
The prior art by Motoi is analogous to Gunter, as they both teach devices that deliver stimulation to the skin and muscles of a user ([abstract, 0033, 0090]). 
Motoi teaches wherein a conductive glove is configured to facilitate manually manipulating the skin and muscle of the face (conductive gloves 3a and 3b are used to treat the skin, muscles, or wrinkles of the face [abstract, 0023, 0026, 0052, 0090, FIG. 3]). 
However, Motoi does not explicitly teach wherein the conductive glove is configured to be coupled with the electrostimulation treatment device. 
The prior art by Kim-969 is analogous to Gunter, as they both teach devices that stimulate the muscle of a user ([abstract, 0011, 0037]). 
Kim-969 teaches wherein a conductive glove is configured to be coupled with another device (the glove 200 comprises a pad 300 that establishes a USB connection with an external device [0044, 0056, FIG. 1]. The external device may include, but is not limited to, another device, a phone, a tablet, a desktop PC, or a server [0044, 0056, FIG. 1]). 
Although Kim-969’s conductive glove is not coupled to Gunter’s electrostimulation treatment device, the Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to connect the devices through the USB connection (Gunter teaches a USB connection 26 [0030] and Kim-969 also teaches a USB connection [0044]. Furthermore, the Examiner respectfully directs Applicant to section 2143 of the MPEP). This is considered possible, as Kim teaches the glove 200 to comprise a pad 300 that establishes a USB connection with an external device ([0044, 0056, FIG. 1]). The external device may include, but is not limited to, another device, a phone, a tablet, a desktop PC, or a server ([0044, 0056, FIG. 1]). The advantage of such modification will allow the electrostimulation treatment device to be coupled directly to the conductive gloves that can stimulate the muscle and nerves to relieve fatigue (see paragraph [0037] by Kim-969). This modification may also prevent a user from losing the electrostimulation device or the conductive gloves, as both devices would be coupled together. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrostimulation treatment device suggested by Gunter in view of Kim-143 to comprise a conductive glove, as taught by Motoi. The advantage of such modification will provide a stimulation glove that can treat the skin, muscles, or wrinkles of the face (see the [abstract] and paragraphs [0023, 0026, 0052, 0090] by Motoi). Furthermore, it would have been obvious to modify the conductive glove suggested by Gunter in view of Kim-143 and Motoi to be coupled directly to the electrostimulation treatment device, as taught by Kim-969.  This modification may prevent a user from losing the electrostimulation device or the conductive gloves, as both devices would be coupled together. 

Statement on Communication via Internet
 11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792